 
 
II 
110th CONGRESS 1st Session 
S. 1619 
IN THE SENATE OF THE UNITED STATES 
 
June 14, 2007 
Mr. Wyden (for himself and Mr. Bennett) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit for fuel-efficient motor vehicles, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Oil Independence, Limiting Subsidies, and Accelerating Vehicle Efficiency (OILSAVE) Act. 
2.Tax credit for fuel-efficient motor vehicles 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to other credits) is amended by inserting after section 30C the following new section: 
 
30D.Fuel-efficient motor vehicle credit 
(a)Allowance of creditThere shall be allowed a credit against the tax imposed by this chapter for the taxable year an amount equal to the applicable amount for each new qualified fuel-efficient motor vehicle placed in service by the taxpayer during the taxable year. 
(b)New qualified fuel-efficient motor vehicleFor purposes of this section, the term new qualified fuel-efficient motor vehicle means a motor vehicle (as defined under section 30(c)(2))— 
(1)which is a passenger automobile or a light truck, 
(2)which— 
(A)in the case of a passenger automobile, achieves a fuel economy of not less than 34.5 miles per gallon, and 
(B)in the case of a light truck, achieves a fuel economy of not less than 27.5 miles per gallon, 
(3)the original use of which commences with the taxpayer, 
(4)which is acquired for use or lease by the taxpayer and not for resale, and 
(5)which is made by a manufacturer for model year 2009, 2010, or 2011. 
(c)Applicable amountFor purposes of this section, the applicable amount shall be determined as follows:


If the motor vehicle achieves a fuel economy of:In the case of a passengerautomobile, the applicable amount is:In the case of a light truck, the applicable amount is:

27.5 miles per gallon$0$630
28.50710
29.50780
30.50850
31.50920
32.50980
33.501,040
34.56301,090
35.57001,140
36.57601,190
37.58201,240
38.58801,280
39.59401,320
40.59901,360
41.51,0401,400
42.51,0901,430
43.51,1401,470
44.51,1801,500
45.51,2201,530
46.51,2601,560
47.51,3001,590
48.51,3401,620
49.51,3701,640
50.51,4101,670
51.51,4401,690
52.51,4701,720
53.51,5001,740
54.51,5301,760
55.51,5601,780
56.51,5901,800
57.51,6101,820
58.51,6401,840
59.5 or more1,6601,860. 
(d)Other definitions and special rulesFor purposes of this section— 
(1)Fuel economyThe term fuel economy has the meaning given such term under section 32901(a)(10) of title 49, United States Code. 
(2)Model yearThe term model year has the meaning given such term under section 32901(a)(14) of such title. 
(3)Other termsThe terms passenger automobile, light truck, and manufacturer have the meaning given such terms in regulations prescribed by the Administrator of the Environmental Protection Agency for purposes of the administration of title II of the Clean Air Act. 
(4)Reduction in basisFor purposes of this subtitle, the basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit so allowed. 
(5)No double benefit 
(A)Coordination with other vehicle creditsNo credit shall be allowed under subsection (a) with respect to any new qualified fuel-efficient motor vehicle for any taxable year if a credit is allowed with respect to such motor vehicle for such taxable year under section 30 or 30B. 
(B)Other tax benefitsThe amount of any deduction or credit (other than the credit allowable under this section and any credit described in subparagraph (A)) allowable under this chapter with respect to any new qualified fuel-efficient motor vehicle shall be reduced by the amount of credit allowed under subsection (a) for such motor vehicle for such taxable year. 
(6)Property used outside the United States, etc., not qualifiedNo credit shall be allowable under subsection (a) with respect to any property referred to in section 50(b)(1) or with respect to the portion of the cost of any property taken into account under section 179. 
(7)Election not to take creditNo credit shall be allowed under subsection (a) for any vehicle if the taxpayer elects not to have this section apply to such vehicle. 
(8)Interaction with air quality and motor vehicle safety standardsUnless otherwise provided in this section, a motor vehicle shall not be considered eligible for a credit under this section unless such vehicle is in compliance with— 
(A)the applicable provisions of the Clean Air Act for the applicable make and model year of the vehicle (or applicable air quality provisions of State law in the case of a State which has adopted such provision under a waiver under section 209(b) of the Clean Air Act), and 
(B)the motor vehicle safety provisions of sections 30101 through 30169 of title 49, United States Code. 
(e)Credit May Be Transferred 
(1)In generalA taxpayer may, in connection with the purchase of a new qualified fuel-efficient motor vehicle, transfer any credit allowable under subsection (a) to any person who is in the trade or business of selling new qualified fuel-efficient motor vehicles, but only if such person clearly discloses to such taxpayer, through the use of a window sticker attached to the new qualified fuel-efficient vehicle— 
(A)the amount of any credit allowable under subsection (a) with respect to such vehicle, and 
(B)a notification that the taxpayer will not be eligible for any credit under section 30 or 30B with respect to such vehicle unless the taxpayer elects not to have this section apply with respect to such vehicle. 
(2)Consent required for revocationAny transfer under paragraph (1) may be revoked only with the consent of the Secretary. 
(3)RegulationsThe Secretary may prescribe such regulations as necessary to ensure that any credit described in paragraph (1) is claimed once and not retransferred by a transferee. . 
(b)Conforming amendments 
(1)Section 1016(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph: 
 
(38)to the extent provided in section 30D(d)(4). . 
(2)Section 6501(m) of such Code is amended by inserting 30D(d)(7), after 30C(e)(5),. 
(3)The table of section for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 30C the following new item: 
 
 
Sec. 30D. Fuel-efficient motor vehicle credit.  . 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act with respect to model years 2009, 2010, and 2011. 
3.Sense of the Senate regarding offsetting revenuesIt is the sense of the Senate that the cost of the amendments made by section 2 shall be offset by equivalent revenues specified in related legislation. 
 
